                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

CAROL REGO,
individually and on behalf of all
others similarly situated,

                       Plaintiff,

       v.                                                   Case No. 17-C-66

LIBERTY MUTUAL MANAGED CARE, LLC,

                       Defendant.


                                            ORDER


       Based upon the recitals, stipulations, and agreements contained in Carol Rego, the Opt-in

Plaintiffs, and Liberty Mutual Managed Care, LLC’s Joint Stipulation for Approval of Settlement,

Dismissal of Claims with Prejudice, and Entry of Judgment (Dkt. No. 79), IT IS HEREBY

ORDERED that:

       1. The court APPROVES the terms of the parties’ resolution of the Settling Plaintiffs’

claims for unpaid wages and liquidated damages as a fair and reasonable resolution of a bona fide

dispute regarding unpaid wages under the Fair Labor Standards Act;

       2. The claims asserted in the complaint are DISMISSED WITH PREJUDICE.



       SO ORDERED this 22nd day of August, 2019.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, Chief Judge
                                                    United States District Court




    Case 1:17-cv-00066-WCG Filed 08/22/19 Page 1 of 1 Document 80
